Citation Nr: 1133240	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 27, 2007, for the grant of service connection for a right knee disability, to include whether there is clear and unmistakable error (CUE) in the currently assigned effective date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability and assigned a 10 percent rating, effective September 27, 2007.  In July 2008, the Veteran disagreed with the effective date assigned.  The RO denied his claim for an earlier effective date in a January 2009 statement of the case.  In August 2010, the Veteran testified before the Board at a hearing held via videoconference and raised a claim of CUE.  The Board remanded the claim for the RO to consider the claim of CUE in the first instance in November 2010.  


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for a right knee disability because there was no competent evidence that the Veteran's right knee disability was due to his period of service or to his service-connected left knee disability.  The facts known at that time were before the adjudicators, the law then in effect was correctly applied, and the adjudication did not contain an undebatable error that was outcome determinative.  

2.  In September 2003, the RO denied service connection for a right knee disability because there was no competent evidence that the Veteran's right knee disability was due to his period of service or to his service-connected left knee disability.  The facts known at that time were before the adjudicators, and the law then in effect was correctly applied.  However, the adjudication contained an undebatable error that was outcome determinative.  

3.  The Veteran's initial claim for service connection for a right knee disability was filed at the RO on May 14, 1992.  This claim was denied in an August 1992 rating decision.  The Veteran did not appeal that decision, and it became final.

4.  The Veteran filed to reopen his previously denied claim for service connection for a right knee disability on March 13, 2002, more than one year after his separation from service.  That claim was denied in August 2002, January 2003, and September 2003 RO adjudications.  The Veteran did not appeal those decisions at the time, and they became final.  

5.  The Veteran again filed to reopen his previously denied claim for service connection for a right knee disability on September 27, 2007, more than one year after his separation from service.  Service connection subsequently was granted, effective September 27, 2007.

6.  The Veteran raised a claim of entitlement to revision of his assigned effective date based upon clear and unmistakable error (CUE) in the January 2003 and September 2003 RO adjudications.

7.  The competent evidence shows that the Veteran met the criteria for entitlement for service connection for a right knee disability on May 21, 2003, when his right knee disability was found to be related to his period of service. 


CONCLUSIONS OF LAW

1.  The January 2003 RO adjudication that denied service connection for a right knee disability was not clearly and unmistakably erroneous, but the September 2003 RO adjudication that failed to grant service connection for a right knee disability was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003); 38 C.F.R. §§ 3.104, 3.105 (2010). 

2.  The criteria for an effective date of May 21, 2003, but no earlier, for the award of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argues that the RO adjudications in 2003 that failed to grant service connection for a right knee disability were clearly and unmistakably erroneous.  In essence, he argues that the RO failed to consider a July 2002 private medical opinion finding that his right knee disability was related to his service-connected left knee disability and a May 2003 private medical opinion finding that his right knee disability was directly related to service.  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2010).

A determination that a prior determination involved CUE involves the following three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  

The Veteran's service medical records show that on July 27, 1983, the Veteran complained of occasional bilateral knee pain, especially when running.  No particular trauma had been noted, and the physician diagnosed the Veteran with chondromalacia with old Osgood-Schlatter's.  

The Veteran's initial claim for service connection for a right knee disability was filed at the RO on May 14, 1992.  This claim was denied in an August 1992 rating decision.  The Veteran did not appeal that decision, and it became final.

The Veteran filed a claim in March 2002 to reopen his previously denied claim of service connection for a right knee disability.  The RO reopened his claim in a January 2003 adjudication, but then denied the claim on the merits.  The Veteran subsequently filed a notice of disagreement and submitted additional evidence in support of his claim.  In September 2003, the RO considered the Veteran's claim in a statement of the case.  The RO again reopened the Veteran's claim and then denied the claim on the merits.

At the time of the January 2003 RO adjudication of the Veteran's previously denied claim, the relevant evidence of record included the Veteran's claim for benefits, his service medical records, post-service private and VA medical records dated from March 2000 to April 2002, a July 2002 private medical opinion from Dr. Patel, and an October 2002 VA examination with November 2002 addendum.  At the time of the September 2003 RO adjudication, the additional relevant evidence of record included a May 2003 private medical opinion from Dr. Starkweather.

The law that was in effect in 2003 stated that service connection would be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Disability which was proximately due to or the result of a disease or injury incurred in or aggravated by service would also be service-connected.  38 C.F.R. § 3.310 (2003).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for arthritis would be rebuttably presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2003).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2003).  

Additionally, an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

At the time of the January 2003 adjudication, the Veteran had submitted a July 2002 letter from Dr. Patel in support of his claim.  Dr. Patel reported that he had treated the Veteran for his medical problems and that the Veteran had suffered left knee osteoarthrosis for a long period of time.  Dr. Patel stated that since the Veteran had had problems with his left knee, he had also felt quite a bit on his right knee joint, eventually developing right knee osteoarthrosis that required recent arthroscopic surgery.  Dr. Patel noted that it might be very hard to prove whether the Veteran's right knee injury was totally related to the previous left knee injury.  Dr. Patel opined that some disequilibrium caused by the left knee osteoarthrosis could have contributed to the recent degenerative joint disease involving the right knee.  

On VA examination in October 2002, the Veteran only made complaints regarding his left knee.  After that examination, the Veteran was diagnosed with chronic pain of the left knee, unknown etiology.  In a November 2002 addendum, the VA examiner stated that at the time of the October 2002 VA examination, an x-ray of the bilateral knees had not revealed any abnormalities.  The examiner also noted that the Veteran did not have any complaints related to his right knee in October 2002, and the diagnosis for the left knee had been chronic pain with unknown etiology.  The examiner found that there had not even been arthritis on the left knee and concluded that it was therefore unlikely that the Veteran's right knee disability was secondary to his service-connected left knee disability.  

At the time of the September 2003 RO adjudication, the Veteran had submitted a May 2003 letter from Dr. Starkweather in support of his claim.  Dr. Starkweather noted that on July 27, 1983, during the Veteran's period of service, he had complained of bilateral knee pain, especially when running.  Dr. Starkweather acknowledged that the Veteran had not had any specific trauma at that point in time but found that the repetitive running he had been doing in the military had been giving him knee discomfort and pain.  Dr. Starkweather noted that the Veteran was diagnosed with chondromalacia at that time and recommended for local heat, some anti-inflammatory medications, and a limited duty profile for a full period of time.  Dr. Starkweather reported that the Veteran currently had the same right knee complaints that he had experienced in service, namely a kind of grinding pain in the right knee itself.  Dr. Starkweather stated that x-rays of the right knee revealed a well-maintained joint in the patellofemoral, medial, and lateral femoral compartments, and normal overall alignment, but found that the Veteran's complaints of pain and palpable crepitus in the right knee were suggestive of chondromalacia.  

Dr. Starkweather found that the July 1983 medical report in service was documentation of the Veteran's bilateral knee disability starting in service.  Dr. Starkweather opined that this in-service documentation should be strongly considered as a military service-connected injury and that the Veteran's right knee should be compensated as such in the same way that his left knee had been.  His rationale was based on the type of activities that the Veteran participated in during service, the duration of time that the Veteran had participated in those activities, the fact that the Veteran had complained of knee problems during service, and the fact that the Veteran had already been granted service connection for a left knee disability.  Dr. Starkweather found it confusing that the Veteran had not been service-connected for his right knee disability and concluded that the right knee disability should be reconsidered as a disabling condition related to the Veteran's period of service.

On the basis of the evidence, the Board cannot conclude that the January 2003 RO adjudication was clearly and unmistakably erroneous.  In weighing the evidence, the RO essentially found that the July 2002 private opinion from Dr. Patel was speculative because he opined that it might be very hard to prove whether the Veteran's right knee injury was totally related to the previous left knee injury and that some disequilibrium caused by the left knee osteoarthrosis could have contributed to the recent right knee degenerative joint disease.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2003); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  In assigning greater weight to the October 2002 VA examination with November 2002 addendum, the RO essentially concluded that opinion, finding no relationship between the Veteran's right knee disability and his service-connected left knee disability, was more probative because of the VA examiner's rationale that the Veteran had made no complaints about his right knee on examination and that there was not even evidence of arthritis in either knee.  

The claim of CUE in the January 2003 RO adjudication denying service connection for a right knee disability as secondary to a service-connected left knee disability essentially seeks to have the Board reweigh the evidence.  However, the January 2003 RO adjudication considered the Veteran's service medical records and post-service evidence in their entirety at that time in determining that his right knee disability was not related to his service-connected left knee disability.  The January 2003 RO adjudication relied on evidence that the Veteran's right knee disability was not related to his left knee disability because there was no evidence of any bilateral knee arthritis, nor did the Veteran make any complaints about his right knee on examination.  The RO also followed the correct law directing that service connection may not be based on a resort to speculation or remote possibility by assigning less probative weight to a positive medical nexus opinion that was speculative.  The current CUE claim would have the Board reweigh that evidence and arrive at a different conclusion.  However, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To the extent that CUE is claimed in the January 2003 RO adjudication, the Board finds that there is no error that compels the conclusion. 

However, to the extent that CUE is claimed in the September 2003 RO adjudication, on the basis of the evidence, the Board does conclude that the September 2003 RO adjudication was clearly and unmistakably erroneous.  After filing a notice of disagreement in March 2003, the Veteran submitted the May 2003 medical opinion from Dr. Starkweather to be considered as new evidence.  The RO's consideration of the Veteran's claim in a September 2003 statement of the case was the first RO adjudicative action that considered the new evidence of the May 2003 private medical opinion.  The September 2003 adjudication noted that a right knee injury was not shown in the Veteran's service medical records.  The RO acknowledged "medical statements from Dr. Patel wherein he indicate[d] that he believed 'SOME' disequilibrium caused by [the Veteran's] left knee osteoarthritis could have contributed to [his] right knee condition."  The RO then found that "[i]t appear[ed] that the statement from Dr. Starkweather dated in May 2003 [was] equivalent in this regard" and denied the Veteran's claim.

Although the September 2003 RO adjudication considered the Veteran's service medical records and post-service evidence in their entirety in determining that his right knee disability was not related to service, and also applied the correct law directing that service connection may not be based on a resort to speculation or remote possibility, the Board finds that the conclusions constituted undebatable errors that were outcome determinative.  First, the RO's finding that Dr. Starkweather's May 2003 statement was equivalent to Dr. Patel's July 2002 statement is factually incorrect.  The July 2002 opinion was a speculative medical opinion regarding secondary service connection while the May 2003 opinion was a clear medical opinion regarding direct service connection that was supported with adequate rationale and a review of the Veteran's claims file.  Indeed, at the time of the September 2003 adjudication, the May 2003 medical opinion was the only competent evidence in the Veteran's file relating to direct service connection, and there were no contrary competent opinions of record regarding direct service connection.  Furthermore, in the September 1983 RO adjudication, the RO was erroneous in finding that a right knee injury was not shown in the Veteran's service medical records.  A July 27, 1983, service medical record indicates that the Veteran complained of bilateral knee pain.  The Veteran was diagnosed with a chondromalacia disability and received treatment for it.

A CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Due to the RO's misunderstanding of the May 2003 private medical opinion and the overlooking of the July 1983 in-service right knee treatment, reference by Dr. Starkweather, the Veteran's claim for service connection of a right knee disability was denied.  To the extent that CUE is claimed in the September 2003 RO adjudication in the present case, the errors compel the conclusion that direct service connection should have been granted at that time.   

In sum, the Board concludes that the January 2003 RO adjudication that failed to grant service connection for a right knee disability was not clearly and unmistakably erroneous.  The facts were before the adjudicators, and the adjudicators applied the extant law.  There is no error that is undebatable such that the outcome of the January 2003 decision would change.  However, the Board finds that although the facts were before the adjudicators in September 2003, and the adjudicators applied the extant law, there is undebatable error such that the outcome of the September 2003 adjudication would change.  Therefore, the Board concludes that the September 2003 RO adjudication that failed to grant service connection for a right knee disability was clearly and unmistakably erroneous.  

Since the Board has found CUE in the September 2003 RO adjudication denying service connection for the Veteran's right knee disability, the currently assigned effective date of September 27, 2007, for the grant of service connection for a right knee disability is likewise clearly and unmistakably erroneous.  

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).    

The Veteran's original claim for service connection for a right knee disability was denied in an August 1992 rating decision.  He did not appeal that decision, and the August 1992 decision is therefore final.  

The Veteran filed a claim to reopen his previously denied claim for service connection for a right knee disability on March 13, 2002, more than one year after his separation from active service in April 1992.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  

The Veteran's application to reopen his claim for service connection for a right knee disability was denied in an August 2002 rating decision, which he did not appeal.  The August 2002 rating decision is therefore final.  The Veteran has alleged CUE with respect to the subsequent adjudications dated in January 2003 and September 2003 that reopened but then denied his claim for service connection.  In the above decision, the Board has found no CUE with respect to the January 2003 RO adjudication.  However, the Board has found CUE with respect to the September 2003 RO adjudication.  The Veteran's claim for service connection for a right knee disability should have been granted at that time based on a competent private medical opinion dated May 21, 2003, that linked the Veteran's right knee disability to his period of service.  Although the May 21, 2003, private medical opinion was not received by the VA until June 2003, because it reflects findings meeting the criteria for direct service connection, the grant of service connection is effective the date of the evidence indicating entitlement.  Harper v. Brown, 10 Vet. App. 125 (1997).

Prior to May 21, 2003, but after March 13, 2002, there is no competent medical evidence showing that the Veteran was entitled to service connection for his right knee disability.  Therefore, the earliest date that entitlement to service connection arose was on May 21, 2003, the date of the positive private medical nexus opinion from Dr. Starkweather.  In this case, since the later effective date is the date that entitlement arose, an effective date of May 21, 2003, but no earlier, is warranted for the grant of service connection for a right knee disability.  38 C.F.R. § 3.400 (2010).

The Board notes that the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  Therefore, discussion of the notice provisions in this case is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).  With respect to the claim for an earlier effective date, once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

There is clear and unmistakable error in the currently assigned effective date of September 27, 2007, for the grant of service connection for a right knee disability.  An effective date of May 21, 2003, but no earlier, is assigned for the grant of service connection for a right knee disability.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


